Seneca App. No. 13-03-26, 2004-Ohio-1945. This cause came on for further consideration of appellee’s response to this court’s March 29, 2006, show cause order. Upon consideration thereof,
IT IS ORDERED by the court that the appellee, the City of Fostoria, is hereby found in contempt of this court for failing to fully comply with this court’s September 14, 2005, judgment entry and opinion and November 23, 2005, entry on reconsideration.
IT IS FURTHER ORDERED that appellee may purge itself of contempt by making payment to each employee affected by this court’s prior decisions in this case within thirty days of the date of this order. Failure to comply will result in the imposition of additional sanctions.